UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-23036 BNY Mellon Absolute Insight Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 4/30/16 FORM N-CSR Item 1. Reports to Stockholders. BNY Mellon Absolute Insight Multi-Strategy Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Financial Futures 17 Statement of Options Written 18 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 26 FOR MORE INFORMATION Back Cover BNY Mellon Absolute Insight Multi-Strategy Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for BNY Mellon Absolute Insight Multi-Strategy Fund, covering the period from the fund’s inception on December 4, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of December 4, 2015 through April 30, 2016, as provided by Sonja Uys, Portfolio Manager of Pareto Investment Management Limited, sub-investment adviser Fund and Market Performance Overview Between the fund’s inception on December 4, 2015, and April 30, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund’s Class A shares produced a total return of -0.64%, Class C shares returned -0.88%, Class I shares returned -0.48%, and Class Y shares returned -0.56%. 1 In comparison, the fund’s benchmark, the U.S. Dollar 1-Month London Interbank Offered Rate (LIBOR), produced a total return of 0.17% for the same period. 2 Financial markets proved volatile over the reporting period amid a variety of economic challenges. The fund lagged its benchmark, mainly due to shortfalls among three of its underlying strategies, particularly the Absolute Return Credit Strategy, the Currency Strategy, and the Absolute Return Equity Strategy. The Fund’s Investment Approach The fund seeks total return consisting of capital appreciation and income. To pursue its goal, the fund normally allocates its assets across multiple “absolute return” investment strategies. Through exposure to these investment strategies, the fund seeks to generate positive returns on a rolling 12-month basis with less volatility than major equity markets. The fund is designed to complement traditional equity and fixed-income portfolios. The investment strategies employed by the fund include: the Equity Market Neutral Strategy, the Absolute Return Equity Strategy, the Absolute Return Emerging Market Strategy, the Absolute Return Credit Strategy, the Absolute Return Dynamic Opportunities Strategy, and the Currency Strategy. The fund’s sub-adviser has considerable latitude in allocating the fund’s investments to any of the strategies and may vary the amount of the fund’s assets allocated to a strategy depending on market conditions. Shifting Macroeconomic Concerns Drove Financial Markets Global equities declined early in the reporting period in an environment of falling commodity prices, economic slowdowns in the emerging markets, and a volatile U.S. dollar. Diverging monetary policies and varying growth prospects across major economies added to market volatility: European and Japanese central banks eased their monetary policies, but policymakers in the United States raised short-term interest rates. Meanwhile, economic concerns, low commodity prices, and fluctuating currency exchange rates produced sharp declines for stocks in the emerging markets over the first half of the reporting period. Global equity markets fared much better from mid-February through the reporting period’s end. Investor sentiment improved in response to stabilizing oil prices, additional easing measures from the European Central Bank and China, and comments from U.S. monetary policymakers suggesting that interest rates would rise more gradually than previously feared. In spite of the U.S. rate hike in December, high-quality global bonds gained value when growth concerns in overseas markets intensified, but lower-rated bonds generally declined before rallying strongly over the reporting period’s second half. Currency exchange rates also proved volatile, with most foreign currencies weakening as the U.S. dollar advanced in late 2015 and then gaining value when the U.S. dollar depreciated over the first four months of 2016. Underlying Strategies Produced Mixed Results Three of the fund’s underlying strategies detracted from returns over the reporting period. The Absolute Return Credit Strategy struggled with a short position in European high yield bonds when the market rallied, but these losses were partly offset in April by a net long position in investment grade 3 DISCUSSION OF FUND PERFORMANCE (continued) bonds. Weakness in the Currency Strategy was driven mainly by short positions in the euro and commodity-linked currencies—such as the Australian dollar, New Zealand dollar, South African rand and Brazilian real—against a weakening U.S. dollar over the reporting period’s second half. The Absolute Return Equity Strategy also hampered performance due to modestly negative returns across a range of positions, including a “pair trade” with short positions in two U.K. supermarkets hedged with long positions in other retailers. On a more positive note, the Absolute Return Emerging Market Strategy benefited from long exposure to corporate and government bonds from developing nations as asset values recovered over the reporting period’s second half. The Dynamic Opportunities Strategy produced roughly flat returns. A Generally Cautious Investment Posture The financial markets have remained focused on central bank rhetoric, low or negative interest rate policies, investors’ search for yield, and the outlook for global and Chinese growth. Therefore, we generally have adopted cautious investment postures across the fund’s underlying strategies. As of the end of the reporting period, the fund’s assets were allocated across six complementary absolute return strategies, each actively managed with an aim to deliver positive returns over rolling 12-month periods. A combined target allocation of 31% of assets was apportioned to the Equity Market Neutral and Absolute Return Equity Strategies, 19% to the Absolute Return Emerging Market Strategy, 19% to the Absolute Return Credit Strategy, 16% to the Dynamic Opportunities Strategy, and 15% to the Absolute Return Currency Strategy. In our judgment, the fund’s absolute return approach and low performance correlations across the underlying strategies position the fund to deliver attractive returns with low volatility regardless of the future direction of markets. May 16, 2016 Equity securities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Bonds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. To the extent the fund invests in foreign securities, its performance will be influenced by political, social and economic factors affecting investments in foreign companies. These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. Short sales may involve substantial risk and “leverage.” Short sales expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value. The ability of the fund to achieve its investment goal depends, in part, on the ability of the fund’s sub-investment adviser to allocate effectively the fund’s assets among the underlying investment strategies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Class I and Class Y shares are not subject to any initial or deferred sales charges. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: Bloomberg – London Interbank Offered Rate (LIBOR). The rate of interest at which banks borrow funds, in marketable size, from other banks in the London interbank market. LIBOR is the most widely used benchmark or reference rate for short-term interest rates, and is an international rate. The London Interbank Offered Rate is fixed each morning at 11 a.m. London time by the British Bankers’ Association (BBA). The rate is an average derived from 16 quotations provided by banks determined by the British Bankers’ Association; the four highest and lowest are then eliminated, and an average of the remaining eight is calculated to arrive at the fix. Eurodollar LIBOR is calculated on an ACT/360-day count basis, and settlement is for two days hence. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in BNY Mellon Absolute Insight Multi-Strategy Fund from December 4, 2015 (commencement of operations) to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the five months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2016 †† Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ Ending value (after expenses) $ † Expenses are equal to the fund's annualized expense ratio of 1.75% for Class A, 2.50% for Class C, 1.50% for Class I and 1.50% for Class Y, multiplied by the average account value over the period, multiplied by 149/366 (to reflect actual days in the period). †† Please note that while Class A, Class C, Class I and Class Y shares commenced operations on December 4, 2015, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability. This projection assumes that annualized expense ratios were in effect during the period November 1, 2015 to April 30, 2016. ††† Expenses are equal to the fund's annualized expense ratio of 1.75% for Class A, 2.50% for Class C, 1.50% for Class I and 1.50% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2016 (Unaudited) Bonds and Notes - 23.0% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Argentina - .4% Argentine Government, Sr. Unscd. Notes 6.25 4/22/19 175,000 181,913 Argentine Government, Sr. Unscd. Notes 7.63 4/22/46 350,000 345,100 Provincia de Buenos, Sr. Unscd. Notes 9.13 3/16/24 150,000 160,125 Australia - .1% Rio Tinto Finance USA, Gtd. Notes 3.75 6/15/25 250,000 Austria - .4% Erste Group Bank, Sub. Notes 5.50 5/26/25 400,000 b 398,853 Sappi Papier Holding, Sr. Scd. Notes EUR 4.00 4/1/23 200,000 233,878 Belgium - .3% Anheuser-Busch InBev, Gtd. Notes EUR 2.00 3/17/28 93,000 111,322 Anheuser-Busch InBev, Gtd. Notes EUR 2.75 3/17/36 164,000 201,400 Belfius Bank, Sub. Bonds EUR 3.13 5/11/26 200,000 230,660 Brazil - 1.1% Brazilian Government, Notes BRL 10.00 1/1/21 1,000,000 278,744 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 2,000,000 539,205 Petrobras Global Finance, Gtd. Bonds EUR 3.75 1/14/21 100,000 95,863 Petrobras Global Finance, Gtd. Notes 7.88 3/15/19 40,000 39,950 Petrobras Global Finance, Gtd. Notes EUR 3.25 4/1/19 200,000 204,788 Petrobras Global Finance, Gtd. Notes EUR 5.88 3/7/22 300,000 302,356 Petrobras Global Finance, Gtd. Notes EUR 4.25 10/2/23 100,000 89,455 Petrobras Global Finance, Gtd. Notes 7.25 3/17/44 100,000 81,500 Vale, Sr. Unscd. Notes 5.63 9/11/42 100,000 79,500 Vale Overseas, Gtd. Notes 6.88 11/21/36 300,000 270,750 Canada - .1% Canadian Oil Sands, Gtd. Notes 7.75 5/15/19 100,000 6 Bonds and Notes - 23.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Colombia - .6% Colombian Government, Bonds, Ser. B COP 11.00 7/24/20 500,000,000 196,972 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 1,500,000,000 504,583 Ecopetrol, Sr. Unscd. Notes 5.88 5/28/45 450,000 368,280 Costa Rica - .2% Costa Rican Government, Sr. Unscd. Notes 7.00 4/4/44 200,000 186,250 Costa Rican Government, Sr. Unscd. Notes 7.16 3/12/45 200,000 187,250 Ivory Coast - .3% Ivory Coast Government, Bonds 6.38 3/3/28 500,000 Dominican Republic - .1% Dominican Republic Government, Sr. Unscd. Notes 6.88 1/29/26 250,000 Egypt - .4% Egyptian Government, Sr. Unscd. Notes 5.88 6/11/25 400,000 360,000 Egyptian Government, Sr. Unscd. Notes 6.88 4/30/40 500,000 431,250 El Salvador - .4% El Salvadorian Government, Sr. Unscd. Notes 7.65 6/15/35 630,000 568,575 El Salvadorian Government, Sr. Unscd. Notes 7.63 2/1/41 100,000 88,500 France - .7% AXA, Sub. Notes EUR 3.38 7/6/47 284,000 b 325,905 Credit Agricole, Sub. Notes 8.13 9/19/33 250,000 b 275,261 Credit Agricole Assurances, Sub. Bonds EUR 4.25 1/29/49 200,000 b 224,330 RTE Reseau de Transport d'Electricite, Sr. Unscd. Notes EUR 2.00 4/18/36 100,000 112,476 TDF Infrastructure, Sr. Unscd. Bonds EUR 2.50 4/7/26 200,000 229,473 Germany - .3% Commerzbank, Sub. Notes EUR 4.00 3/23/26 393,000 Ghana - .7% Ghanaian Government, Govt. Gtd. Bonds 10.75 10/14/30 600,000 594,000 Ghanaian Government, Sr. Unscd. Bonds 8.13 1/18/26 800,000 636,000 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 23.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Greece - .2% Hellenic Republic Government, Sr. Unscd. Bonds EUR 4.75 4/17/19 350,000 c India - .1% Vedanta Resources, Sr. Unscd. Bonds 8.25 6/7/21 200,000 Indonesia - 1.6% Indonesian Government, Bonds IDR 8.75 5/15/31 13,225,000,000 1,081,428 Indonesian Government, Sr. Unscd. Bonds, Ser. FR56 IDR 8.38 9/15/26 4,700,000,000 372,898 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 3,260,000,000 258,840 Indonesian Government, Sr. Unscd. Notes 5.13 1/15/45 200,000 203,238 Indonesian Government, Sr. Unscd. Notes 5.95 1/8/46 200,000 225,735 Pertamina, Sr. Unscd. Notes 6.45 5/30/44 650,000 662,848 Ireland - .4% Allied Irish Banks, Sub. Notes EUR 4.13 11/26/25 250,000 b 271,058 Lansdowne Mortgage Securities No 1, Ser. 1, Cl. A2 EUR 0.08 6/15/45 391,440 b,d 360,890 Italy - .6% Intesa Sanpaolo, Gtd. Notes 7.70 12/29/49 200,000 b,c 185,250 Italian Government, Bonds EUR 3.25 9/1/46 195,000 c 253,128 LKQ Italia Bondco, Gtd. Bonds EUR 3.88 4/1/24 100,000 119,802 Unione di Banche Italiane, Sub. Notes EUR 4.25 5/5/26 445,000 510,569 Ivory Coast - .3% Ivory Coast Government, Sr. Unscd. Bonds 5.75 12/31/32 600,000 b Japan - .1% Sumitomo Mitsui Banking, Gtd. Bonds 1.95 7/23/18 250,000 Luxembourg - .5% Cirsa Funding Luxembourg, Gtd. Bonds EUR 5.75 5/15/21 200,000 233,201 Glencore Finance Europe, Gtd. Notes EUR 2.75 4/1/21 200,000 224,032 Glencore Finance Europe, Gtd. Notes EUR 1.75 3/17/25 100,000 96,251 INEOS Group Holdings, Gtd. Notes EUR 5.75 2/15/19 200,000 235,595 Play Topco, Sr. Unscd. Notes EUR 7.75 2/28/20 100,000 117,282 8 Bonds and Notes - 23.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Malaysia - .7% Malaysian Government, Bonds MYR 3.96 9/15/25 3,570,000 916,319 Malaysian Investment, Sr. Unscd. Bonds, Ser. 0316 MYR 4.07 9/30/26 1,300,000 333,278 Mexico - 1.4% Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 11,090,000 832,036 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 6,000,000 492,093 Petroleos Mexicanos, Gtd. Notes EUR 3.75 3/15/19 250,000 297,714 Petroleos Mexicanos, Gtd. Notes 6.88 8/4/26 780,000 862,680 Morocco - .4% Office Cherifien des Phosphates, Sr. Unscd. Notes 5.63 4/25/24 300,000 315,480 Office Cherifien des Phosphates, Sr. Unscd. Notes 4.50 10/22/25 200,000 194,850 Office Cherifien des Phosphates, Sr. Unscd. Notes 6.88 4/25/44 200,000 209,145 Netherlands - 1.7% Allianz Finance II, Gtd. Notes EUR 0.00 4/21/20 300,000 e 342,187 Cooperatieve Rabobank, Jr. Sub. Bonds EUR 6.63 12/29/49 200,000 b 231,588 EDP Finance, Sr. Unscd. Notes EUR 5.75 9/21/17 185,000 227,359 EDP Finance, Sr. Unscd. Notes 4.90 10/1/19 250,000 264,580 EDP Finance, Sr. Unscd. Notes EUR 2.38 3/23/23 180,000 211,778 GTH Finance, Gtd. Notes 6.25 4/26/20 200,000 202,000 GTH Finance, Gtd. Notes 7.25 4/26/23 600,000 607,500 Iberdrola International, Gtd. Notes EUR 1.13 4/21/26 200,000 227,003 LeasePlan, Sr. Unscd. Notes EUR 1.38 9/24/18 110,000 129,031 SNS Bank, Sub. Notes EUR 3.75 11/5/25 330,000 b 382,543 Unilever, Gtd. Notes EUR 0.00 4/29/20 181,000 e 206,505 Paraguay - .1% Paraguayan Government, Sr. Unscd. Bonds 5.00 4/15/26 100,000 Peru - .6% Peruvian Government, Bonds PEN 8.20 8/12/26 2,000,000 701,471 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 23.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Peru - .6% (continued) Peruvian Government, Bonds PEN 6.95 8/12/31 1,200,000 379,015 Poland - .4% Polish Government, Bonds PLN 2.50 7/25/26 2,700,000 Romania - .2% Romanian Government, Bonds, Ser. 10Y RON 5.85 4/26/23 1,300,000 Russia - .9% Russian Federal Bond - OFZ, Bonds, Ser. 6211 RUB 7.00 1/25/23 43,600,000 617,930 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 47,199,000 643,980 Sberbank of Russia, Sub. Notes 5.50 2/26/24 350,000 b 339,413 South Africa - .8% South African Government, Bonds, Ser. 2037 ZAR 8.50 1/31/37 5,500,000 347,284 South African Government, Bonds, Ser. 2048 ZAR 8.75 2/28/48 8,800,000 558,411 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 3,600,000 279,164 South African Government, Sr. Unscd. Bonds, Ser. R209 ZAR 6.25 3/31/36 6,500,000 324,127 Spain - .5% Bankia, Sub. Notes EUR 4.00 5/22/24 400,000 b 445,264 Merlin Properties Socimi, Sr. Unscd. Notes EUR 2.23 4/25/23 110,000 127,730 Santander Consumer Finance, Sr. Unscd. Notes EUR 0.75 4/3/19 300,000 345,623 Switzerland - .4% UBS, Jr. Sub. Bonds 6.88 12/29/49 200,000 b 197,500 UBS, Sub. Notes EUR 4.75 2/12/26 360,000 b 435,459 Tunisia - .2% Central Bank of Tunisia, Sr. Unscd. Notes 5.75 1/30/25 400,000 Turkey - .5% Southern Gas Corridor, Govt. Gtd. Bonds 6.88 3/24/26 600,000 618,585 Turkish Government, Unscd. Notes 6.63 2/17/45 200,000 236,724 10 Bonds and Notes - 23.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Ukraine - .2% Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/27 330,000 United Kingdom - .9% Aviva, Jr. Sub. Notes GBP 5.90 11/29/49 100,000 b 149,096 BP Capital Markets, Gtd. Notes EUR 1.37 3/3/22 330,000 387,568 British Telecommunications, Sr. Unscd. Notes EUR 1.13 3/10/23 251,000 287,754 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 100,000 115,364 TA Manufacturing, Gtd. Notes EUR 3.63 4/15/23 200,000 213,869 Trinity Acquisition, Gtd. Notes 3.50 9/15/21 196,000 200,238 Vedanta Resources, Sr. Unscd. Notes 6.00 1/31/19 200,000 c 168,520 United States - 2.5% Anadarko Petroleum, Sr. Unscd. Notes 4.85 3/15/21 170,000 177,512 Anheuser-Busch InBev Finance, Gtd. Notes 3.65 2/1/26 203,000 214,239 Celgene, Sr. Unscd. Notes 3.88 8/15/25 190,000 200,552 Columbia Pipeline Group, Gtd. Notes 4.50 6/1/25 35,000 36,158 Continental Rubber of America, Gtd. Notes EUR 0.50 2/19/19 180,000 208,134 Drive Auto Receivables Trust 2015-B, Ser. 15-BA, Cl. B 2.12 6/17/19 350,000 c 350,349 GEO Group, Gtd. Notes 6.00 4/15/26 150,000 154,050 Goldman Sachs Group, Sr. Unscd. Notes 2.63 4/25/21 305,000 307,046 Honeywell International, Sr. Unscd. Bonds EUR 0.65 2/21/20 160,000 185,238 Liberty Mutual Group, Gtd. Bonds EUR 2.75 5/4/26 262,000 300,868 McDonald's, Sr. Unscd. Notes EUR 1.75 5/3/28 100,000 115,582 Nationwide Building Society, Sr. Unscd. Notes EUR 0.50 10/29/19 325,000 371,283 Newell Rubbermaid, Sr. Unscd. Notes 3.15 4/1/21 75,000 77,768 Newell Rubbermaid, Sr. Unscd. Notes 3.85 4/1/23 130,000 136,132 Newell Rubbermaid, Sr. Unscd. Notes 5.50 4/1/46 68,000 75,827 Schlumberger Holdings, Sr. Unscd. Notes 4.00 12/21/25 94,000 100,520 Spectra Energy Partners, Sr. Unscd. Notes 4.50 3/15/45 110,000 105,429 Sprint Communications, Sr. Unscd. Notes 6.00 12/1/16 100,000 100,750 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 23.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 2.5% (continued) US Bancorp, Sub. Notes 3.10 4/27/26 680,000 685,090 Wells Fargo & Co, Sr. Unscd. Notes EUR 1.38 10/26/26 266,000 302,331 Zoetis, Sr. Unscd. Notes 4.50 11/13/25 185,000 197,681 Venezuela - .4% Petroleos de Venezuela, Gtd. Bonds 6.00 5/16/24 1,000,000 342,500 Venezuelan Government, Sr. Unscd. Bonds 9.38 1/13/34 1,000,000 390,000 Zambia - .3% Zambian Government, Sr. Unscd. Notes 8.97 7/30/27 400,000 332,000 Zambian Government, Unscd. Notes 5.38 9/20/22 400,000 299,288 Total Bonds and Notes (cost $39,171,430) Common Stocks - .8% Shares Value ($) Spain - .6% Grifols 66,612 United Kingdom - .2% Babcock International Group 3,250 44,994 Electra Private Equity 5,493 284,366 Spire Healthcare Group 12,359 c 59,159 Total Common Stocks (cost $1,490,343) Options Purchased - .4% Face Amount Covered by Contracts Value ($) Call Options - .4% Australian Dollar, May 2016 @ AUD 0.67 569,500 20 Australian Dollar, May 2016 @ AUD 0.72 612,000 34,669 Australian Dollar, May 2016 @ AUD 0.72 612,000 1,095 Australian Dollar, May 2016 @ AUD 0.77 654,500 5,296 British Pounds, June 2016 @ GBP 1.14 798,000 27 British Pounds, June 2016 @ GBP 1.35 945,000 4,841 Chicago Board Options Exchange, May 2016 @ 20 21,700 16,058 Colombian Peso, June 2016 @ COP 2,875 670,000 19,606 12 Options Purchased - .4% (continued) Face Amount Covered by Contracts Value ($) Call Options - .4% (continued) Euro Currency, July 2016 @ EUR 1.03 412,000 369 Euro Currency, July 2016 @ EUR 1.03 927,000 831 Euro Currency, July 2016 @ EUR 1.17 468,000 4,127 Euro Currency, July 2016 @ EUR 1.17 1,053,000 9,286 Euro Currency, May 2016 @ EUR 1.12 2,200,000 3 EURO STOXX 50 Price EUR, December 2016 @ 3600 180 3,380 EURO STOXX 50 Price EUR, June 2016 @ 3000 440 43,127 EURO STOXX 50 Price EUR, June 2016 @ 3400 440 655 Euro/Norwegian Krone Cross Currency, June 2016 @ 9.3 460,000 1,020 Euro/Norwegian Krone Cross Currency, June 2016 @ 9.3 400,000 887 Euro/Norwegian Krone Cross Currency, May 2016 @ 9.4 460,000 1,421 FTSE 100 Index, December 2016 @ 5000 70 8,950 FTSE 100 Index, December 2016 @ 6300 150 93,368 FTSE 100 Index, December 2016 @ 7000 70 3,324 FTSE 100 Index, June 2016 @ 6000 140 15,956 FTSE 100 Index, May 2016 @ 6500 120 614 FTSE 100 Index, May 2016 @ 6500 50 256 FTSE 100 Index, September 2016 @ 6000 140 44,185 FTSE MIB Index, December 2016 @ 20,000 30 89,452 FTSE MIB Index, June 2016 @ 19,000 30 10,340 Hong Kong Stock Exchange Hang Seng, June 2016 @ 11,000 950 245 Hong Kong Stock Exchange Hang Seng, June 2016 @ 11,000 400 103 Hong Kong Stock Exchange Hang Seng, June 2016 @ 9000 950 26,576 Hong Kong Stock Exchange Hang Seng, June 2016 @ 9000 400 11,190 Hungarian Forint, May 2016 @ HUF 276 1,000,000 361 iShares MSCI Emerging Markets ETF, December 2016 @ 35 19,200 38,400 Israeli Shekel, May 2016 @ ILS 3.92 580,000 0 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Options Purchased - .4% (continued) Face Amount Covered by Contracts Value ($) Call Options - .4% (continued) Market iTraxx Europe Index Series 25, May 2016 @ 70 2,600,000 2,458 Market iTraxx Europe Index Series 25, May 2016 @ 70 1,150,000 1,087 Markit CDX N.A. Investment Grade Index Series 26, May 2016 @ 70 4,700,000 906 Mexican Peso, June 2016 @ MXN 17.25 600,000 9,315 Mexican Peso, May 2016 @ MXN 17 800,000 4,311 Mexican Peso,
